     Case 3:19-cv-00063-MMD-CLB Document 35 Filed 04/15/21 Page 1 of 3



1

2

3                                UNITED STATES DISTRICT COURT
4                                           DISTRICT OF NEVADA
5                                                     ***
6     BENNY HAMMONS,                                          Case No. 3:19-cv-00063-MMD-CLB
7                                       Plaintiff,                       ORDER
             v.
8
      DONTE,
9
                                      Defendant.
10

11          Pro se Plaintiff Benny Hammons brings this action under 42 U.S.C. § 1983 against

12   Defendant Michael Dante,1 alleging claims of excessive force and failure to protect in

13   violation of his Eighth Amendment rights. (ECF No. 3.) On November 2, 2020, Defendant

14   filed a motion for summary judgment. (ECF No. 18 (“Defendant’s Motion”).) Hammons

15   filed a cross-motion for summary judgment (ECF No. 26) and a motion to dismiss

16   Defendant’s motion for summary judgment (ECF No. 27), collectively “Hammons’

17   Motions.” 2 Hammons also filed a motion for relief from Defendant’s motion for summary

18   judgment (ECF No. 25) and a motion for appointment of counsel. (ECF No. 31.)

19          Before      the   Court    is    the     Report    and   Recommendation   (“R&R”   or

20   “Recommendation”) of United States Magistrate Judge Carla L. Baldwin (ECF No. 34),

21   recommending Defendant’s motion for summary judgment be denied, that Hammons’

22   cross-motion for summary judgment and motion to dismiss also be denied, that

23   Hammons’ motion for relief be denied as moot, and that Hammons’ motion for

24   appointment of counsel be denied. The parties had until April 8, 2021, to file an objection.

25

26          1Asfiled and in the Complaint, Hammons named “Donte” as the defendant;
27   Defendant’s legal name is Michael Dante.
            2The    Court has also reviewed the parties’ various responsive briefs. (ECF Nos. 28,
28
     30, 32, 33.)
     Case 3:19-cv-00063-MMD-CLB Document 35 Filed 04/15/21 Page 2 of 3



1    To date, no objection to the R&R has been filed. For this reason, and as explained below,

2    the Court adopts the R&R, and will deny the above referenced motions.

3           The Court “may accept, reject, or modify, in whole or in part, the findings or

4    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

5    fails to object to a magistrate judge’s recommendation, the Court is not required to

6    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

7    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

8    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

9    recommendations is required if, but only if, one or both parties file objections to the

10   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

11   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

12   clear error on the face of the record in order to accept the recommendation.”).

13          Because there is no objection, the Court need not conduct de novo review, and is

14   satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends denying

15   both parties’ motions for summary judgment. (ECF No. 34.) Judge Baldwin found that

16   Defendant failed to meet his initial burden that a reasonable juror could not find for

17   Hammons, so Defendant’s Motion must be denied. (Id. at 7.) Because Hammons’ verified

18   Complaint depicts a “vastly different version of events” from what Defendant claims

19   happened, Judge Baldwin found there was a dispute of fact that is inappropriate for the

20   Court to resolve at summary judgment.3 (Id. at 8, 11.) The Court agrees with Judge

21   Baldwin’s reasoning and will deny the summary judgment motions. (ECF Nos. 18, 26,

22   27.)

23          Judge Baldwin further recommends denying Hammons’ motion for appointment of

24   counsel because the two Eighth Amendment claims do not create the requisite

25   “exceptional circumstances” for appointment of counsel in a civil case. (ECF No. 34 at

26
27          3Judge   Baldwin also noted that even if the facts were not in dispute, the Court
28   could not find that the force used against Hammons’ was not ‘excessive.’ (ECF No. 34 at
     8.)
                                                  2
     Case 3:19-cv-00063-MMD-CLB Document 35 Filed 04/15/21 Page 3 of 3



1    14.) The Court agrees. Having thus reviewed the R&R and the record in this case, the

2    Court will adopt the R&R in full.

3            It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

4    No. 34) is accepted and adopted in full.

5            It is further ordered that Defendant’s motion for summary judgment (ECF No. 18)

6    is denied.

7            It is further ordered that Hammons’ cross-motion for summary judgment (ECF No.

8    26) is denied.

9            It is further ordered that Hammons’ motion to dismiss (ECF No. 27) is denied.

10           It is further ordered that Hammons’ motion for relief (ECF No. 25) is denied as

11   moot.

12           It is further ordered that Hammons’ motion for appointment of counsel (ECF No.

13   31) is denied.

14           DATED THIS 15th Day of April 2021.

15

16

17                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                  3
